DETAILED ACTION
This action is in response to the communication filed on 08/04/2020.
After a thorough search and examination of the present application and in light of the prior art made of record, the claims 1-24 are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/05/2020, 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance:
 The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1 & 13. More specifically, the prior art of record does not specifically suggest receiving a user search query from a user device; generating an application name stream query and an original stream query based on the user search query, wherein the application name stream query indicates an application name, and 
Dependent claims 2-12 & 14-24, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsiao et al discloses US 20150295778 A1 INLINE VISUALIZATIONS OF METRICS RELATED TO CAPTURED NETWORK DATA.
Lappas et al discloses US 20200201853 A1 Collecting query metadata for application tracing.
Klotz discloses US 9721021 B2 Personalized search results.
 Barsness et al discloses US 20190235919 A1 Managing the Processing of Streamed Data in a Data Streaming Application Using Query Information from a Relational Database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Mohammad A Sana/Primary Examiner, Art Unit 2166